Citation Nr: 1145759	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-36 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an initial rating greater than 10 percent from August 23, 2004 and 30 percent from June 1, 2009 for right knee posttraumatic degenerative arthritis and quadriceps tendonitis.


REPRESENTATION

Appellant represented by:	Ted Sumner, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and J.K.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1975 and from February 1976 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2010 Regional Office (RO) in Portland, Oregon rating decisions.

The October 2007 rating decision granted the Veteran service connection for lateral quadriceps insertional tendonitis with synovial thickening (claimed as right knee numbness), assigning him a 10 percent rating, effective August 23, 2004.  Thereafter, a subsequent December 2010 rating decision increased the rating to 30 percent, effective June 1, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2011, the Veteran testified at a hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.  

The Board noted at the time of the June 2011 Board hearing that a substantive appeal with respect to the issue of entitlement to service connection for PTSD was not of record.  The Veteran indicated that he did wish to continue his appeal as to that claim, the undersigned noted that such a representation could be an adequate substantive appeal and that such an appeal was timely as it was received within one year of the issuance of the original rating decision on the issue; therefore, testimony was accepted on the issue.  As such, this issue also is before the Board and the claim for entitlement to service connection for a psychiatric disorder has been amended to reflect the same.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).
 
The record reflects that after the supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in a June 2011 statement the Veteran specifically waived initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

Finally, the Board notes potentially conflicting evidence regarding the Veteran's designated representation.  In that regard, in June 2011 the Veteran submitted VA Form 21-22a designating Mr. Ted Sumner as his representative as to all issues on appeal.  After the June 2011 Board hearing, in a subsequent VA Form 21-22a the Veteran indicated that Mr. Sumner's representation was limited to the issue of entitlement to service connection for PTSD.  As there is no evidence that the Veteran appointed another representative as to the other issues on appeal and, as discussed above, the issue of entitlement to service connection for PTSD specifically was added to the issues on appeal at the June 2011 Board hearing, the Board concludes that the clear intent of the second VA Form 21-22a was not to limit Mr. Sumner's representation to the issue of entitlement to service connection for PTSD, but to add the issue of entitlement to service connection for PTSD as one of the issues in which Mr. Sumner would be representing the Veteran.

The issues of entitlement to service connection for a psychiatric disorder and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 1, 2009, the Veteran's right knee disability was manifested by subjective pain, tenderness, weakness, incoordination, fatigability, and instability, with some objective tenderness and limitation of motion, but not by objective evidence of muscle atrophy, subluxation, lateral instability, or impairment of the tibia or fibula.

2.  From June 1, 2009, the Veteran's right knee disability is manifested by subjective pain, tenderness, weakness, incoordination, fatigability, and instability, with some objective tenderness, muscle atrophy, and limitation of motion, but not by objective evidence of subluxation, lateral instability, or impairment of the tibia or fibula.

3.  The Veteran's right knee disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent prior to June 1, 2009, for right knee posttraumatic degenerative arthritis and quadriceps tendonitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260 (2011).

2.  The criteria for an initial disability rating greater than 30 percent from June 1, 2009, for right knee posttraumatic degenerative arthritis and quadriceps tendonitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in October 2004 that satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim. This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.

A subsequent August 2008 letter satisfied the remaining duty to notify provisions, in that it explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization or attorney and the Veteran has submitted medical evidence and argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in March 2005, May 2007, and September 2009.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right knee disability is rated under DC 5260 for the entire appellate time period.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  The Board also notes that prior to the December 2010 rating decision that increased the Veteran's rating to 30 percent from June 1, 2009, that his right knee disability was rated under DC 5024 for tenosynovitis.  See 38 C.F.R. § 4.71a, DC 5024 (2011).  The Veteran claims his current ratings do not accurately reflect the true nature and degree of his disability.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

The Veteran's service treatment records indicate a normal examination of the lower extremities in March 1975.  At that time, the Veteran denied a history of arthritis; bone, joint, or other deformity; or trick or locked knee.  In September 1977, the Veteran reported pain in his right leg after tripping over an obstacle in the dark.  The Veteran was walking, but complained of pain.  Examination was within normal limits, but there was reported pain on weight bearing.  The assessment was right knee strain and he was told to ice, wrap, and elevate the knee and prescribed pain medication.  In October 1977, the Veteran noted his right knee trauma the previous month and reported a current knot on the medial aspect of his femur.  The Veteran complained of tenderness on the medial aspect of the right femur and there was a palpable mass on flexion of the knee.  X-rays showed a calcified deformity.  He was told to heat and wrap the knee and take Motrin as needed.  In January 1981, the Veteran was diagnosed with an abscess on his right upper leg with reported onset about one week previously.  In March 1981, the Veteran reported knee ache beginning that morning with no history of knee injury.  


Prior to June 1, 2009

After service, the Veteran did not seek treatment for right knee problems prior to filing his claim for right knee numbness in August 2004.  The Veteran was afforded a VA orthopedic examination in March 2005.  The examiner noted the in-service injury.  Currently, the Veteran reported pain on the lateral aspect of his patella and right femur, at the insertion of the quadriceps.  He denied swelling, but noted numbness and short periods of sharp, spontaneous pain.  The Veteran did not use a cane, crutches, or other assistive devices and felt stable on his feet.  He was able to walk without difficulty, but felt fatigue on running in the right leg.  He denied locking, clicking, popping, swelling, deformity, or discoloration.  The Veteran described the right knee problem as minor.  The Veteran denied problems with daily functioning or missed work due to the problem.  On examination, there was no swelling, deformity, or discoloration.  There was tenderness to palpation over the insertion of the quadriceps on the lateral aspect of the right knee.  Range of motion was from 0 to 140 degrees, with full extension.  Ligament testing was negative for abnormality and there was no instability on testing.  The assessment was lateral quadriceps insertional tendonitis with synovial thickening, which contributed to a 10 percent loss of range of motion, strength, coordination, and fatigability.  The Veteran had sharp flares of pain, but they were not associated with repetitive motion.

In March 2006, the Veteran stated that he had stopped working as a metal grinder in 2005 due to right knee pain.  The Veteran indicated the pain had started in the military.  After service, the Veteran reported continued right knee pain, but did not remember if there was collapsing or locking of the knee.  The Veteran was not using a brace or cane.  He reported some current right knee pain, with some feelings of collapsing and instability, but no locking.  On examination, the Veteran's weight was normal, with good muscle condition.  The Veteran was limping.  He was able to rise on the toes and heels.  The Veteran had equal varus alignment of the knees bilaterally.  Right knee range of motion was 0 to 130 degrees, with pain on motion that increased toward the end of the range of motion.  There was noted increased joint fluid.  There was moderate patellar pain and crepitation on the right.  There was tenderness of the quadriceps tendon.  The joint line was nontender and ligaments were normal.  Recent x-rays were normal except for very mild early degenerative arthritis in the medial compartment and mild arthritic squaring of the medial femoral condyle.  The examiner diagnosed chronic synovitis, early degenerative arthritis, and moderate patellar chondromalacia of the right knee, as well as right quadriceps tendonitis.  The Veteran also had meralgia paresthetica of the right thigh, with anterolateral pain and numbness.

In August 2006, the Veteran received an examination for his right knee as part of his claim for SSA benefits.  The Veteran reported right knee pain from service.  The Veteran lived at a VA domiciliary, but was able to help occasionally with extra chores and work out at the gym.  On examination, the Veteran appeared healthy and very fit.  The Veteran had a mild limp.  He had bilateral flexion of the knee joints to 150 degrees bilaterally.  The Veteran did have significant point tenderness in the superior lateral aspect of the right knee.  He had normal muscle strength in the right lower extremity, with no evidence of atrophy.  Sensation was intact, with no deficits to pinprick, vibration, position, or touch.  He had normal reflexes in the right lower extremity.  The diagnosis was right knee pain with history of injury that the examiner stated appeared to affect the Veteran mildly regarding daily activities.

In August 2006, the Veteran sought treatment for right leg numbness.  The treating physician noted an abnormal gait that he attributed to the Veteran's scoliosis of the back.  There was good strength in the legs.  The Veteran was diagnosed with meralgia paresthetica, probably secondary to scoliosis.

The Veteran was afforded another VA orthopedic examination in May 2007.  The Veteran stated that his right knee problem was the same as in the military and involved mainly the right patella and at the insertion of the quadriceps tendon on the patella.  The Veteran denied the use of a brace, a cane, or any special exercises.  The Veteran reported pain, numbness, collapsing, and feelings of instability.  There was no locking.  The instability was mostly a feeling of wobble.  The Veteran described subjective pain, weakness, easy fatigue, impaired coordination, and instability.  He reported experiencing some of the symptoms at the time of the examination.  On examination, weight was normal, muscle condition was good, and coordination was very good.  The Veteran was limping due to the right knee.  He could rise on his toes and heels.  There was numbness of the thigh anterolaterally.  Right knee range of motion was somewhat reduced from 2006, observed as from 5 to 100 degrees, with pain over the full range of motion.  There was no increased joint fluid, with moderate patellar pain and crepitation.  The quadriceps tendon was very tender at the attachment on the patella.  Ligaments were normal on testing.  There was slight tenderness and numbness of the patella.  X-rays from 2006 showed moderate degenerative arthritis in the medial compartment of the right knee.  The diagnosis was posttraumatic degenerative arthritis, quadriceps tendonitis, and mild to moderate patellar chondromalacia, with right knee chronic pain and instability beginning in the military.  On repetitive motion, flexion decreased by 30 degrees.  In addition, work capacity was reduced and limited to lighter types of work that involved mostly sitting.  There had been no periods of bed rest or total orthopedic incapacity in the previous year.  

In September 2007, the Veteran reported pain and swelling in the right knee, with increasing symptoms the past several years.  On examination, the anterior aspect of the knee was unremarkable, but there was mild to moderate soft tissue swelling in the popliteal fossa.  The treatment provider stated that February 2006 x-rays of the right knee had been normal.  In October 2007, the Veteran stated that he had stopped working as a metal grinder in 2005 due to right knee pain.  He reported some current right knee pain, with some feelings of collapsing, locking, and instability.  On examination, the Veteran's weight was normal.  He was able to rise on the toes and heels.  Right knee range of motion was 0 to 120 degrees, with pain on movement.  In November 2007, the Veteran reported no change, save for somewhat worsening pain and numbness in the right anterior thigh.  In June 2008 the Veteran had measured right knee flexion of -5 to 95 degrees.  

The Veteran was afforded another VA examination for his bilateral knees in December 2008.  The Veteran stated that since service he had been employed in approximately 30 jobs, mostly in manual labor, and that he had lost most of these jobs due to problems with his right knee.  Prolonged standing, walking, climbing stairs, or even sitting bothered the knee.  The Veteran claimed to have used illegal drugs in an effort to self-medicate for the pain.  The right knee problems had increased significantly in the previous 4 to 5 years.  He had started using a Canadian crutch, which afforded some relief to the pain in the right knee.  The pain was centered at the superior aspect of the right patella and contraction of the quadriceps caused considerable pain.  During flare-ups there could be pain at rest and the Veteran's sleep was sometimes impaired.  The Veteran reported some swelling, popping, and grinding, as well as frequent giving out.  He had been unable to climb a ladder for 5 years and avoided stairs due to the pain.  The Veteran indicated that for the previous 3 weeks he had been experiencing a severe flare-up of pain that had markedly diminished his range of motion.  X-rays from January 2008 showed mild three-compartment posture arthritis and chronic hypertrophy of the tibial tubercle.  On examination, the Veteran was leaning heavily on his Canadian crutch and his gait was quite slow.  He was unable to stand on his heels or toes.  There was extreme tenderness.  Ligaments appeared stable, but the Veteran refused to straighten his leg out enough to fully evaluate stability.  Range of motion testing was from 5 to 85 degrees on 2 repetitions, but the Veteran refused a third.  Contemporaneous x-rays showed minimal arthritis and chronic enthesopathy bilaterally with prominence of the tibial tubercles.  The examiner's impression was posttraumatic degenerative arthritis and quadriceps tendonitis with patellar chondromalacia of the right knee.  

Approximately 5 days after his December 2008 VA examination, the Veteran had a VA orthopedic consultation.  At that time, the Veteran reported right knee pain and anterior lateral thigh numbness.  There was noted atrophy of the muscles of the right lower extremity.  Range of motion was from 0 to 125 degrees, but the Veteran was tentative about allowing full flexion or extension.  There was patellar crepitation and patellofemoral pain.  Quadriceps strength was normal on the right side.  X-rays showed lateral patellar facet intercondylar eminences narrowing and translation of the right patella and slight bilateral medial compartment narrowing of both knees without other bony abnormalities.  The impression was right knee lateral patellar compression syndrome with secondary patellofemoral chondromalacia.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology shows that a rating greater than 10 percent under DC 5260 is not warranted prior to June 1, 2009.  See 38 C.F.R. § 4.7 (2011).  As outlined above, the Veteran's right knee flexion during this time period was measured as at least 85 degrees of flexion.  These ranges of motion warrant a noncompensable rating under DC 5260.  

The Board recognizes that the medical evidence and the Veteran's testimony show at least some functional impairment of right knee function prior to June 1, 2009.  In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran has been assigned a 10 percent rating based on his reports of painful movement of the right knee joint.  As outlined above, VA examination reports and treatment records have noted increased loss of flexion on repetitive motion.  That said, to the degree that such motion was limited by pain the limitation did not rise to a compensable level under DCs 5260 or 5261.  Thus, the RO assigned the 10 percent rating in accordance with DeLuca by attempting to compensate the Veteran for his complaints of pain and functional loss, despite the absence of compensable limitation of motion.  

The Board further concludes that the Veteran's 10 percent rating for the right knee prior to June 1, 2009, fully contemplated the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, even on repetitive motion the Veteran's flexion never was less than 70 degrees prior to June 1, 2009, which would warrant a noncompensable rating.  While the Board sympathizes with the Veteran's difficulties, the Board finds that mild degree of impairment on his ability to perform daily activities is contemplated in the current 10 percent rating.  Therefore, the Board concludes that the Veteran's right knee suffered no significant or additional functional loss beyond that contemplated by the current 10 percent rating prior to June 1, 2009.

In reaching this decision, the Board has considered the March 2006 VA treatment record that noted pain on motion that increased toward the end of the range of motion and the September 2007 record noting pain on movement.  As these records did not note the point of onset of painful motion during the arc of motion, the Board concludes that an increased rating based on the foregoing is not warranted.  In addition, the Board notes the May 2007 VA examination report of pain throughout the range of motion.  The Board concludes that an increased rating is not warranted based on this report as the Veteran denied the use of a cane or brace, had good muscle condition, and was able to perform the activities requested during the examination, albeit with some limping.  Thus, the objective evidence noted during the examination demonstrated that the Veteran retained near normal use of his right knee and that he was using his right knee in close to a normal fashion, as evidenced by the lack of muscle atrophy, the use of assistive device, and his ability to perform the activities requested during the VA examination.  As such, a rating greater than 10 percent is not warranted prior to June 1, 2009, for the Veteran's right knee disability.    

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The spirit of multiple General Counsel opinions indicate that separate ratings may be awarded for recurrent subluxation or lateral instability under DC 5257 and for limitation of flexion or extension under DCs 5260 and 5261.  See VAOPGCPREC 23-97 (July 1, 1997) (stating that when a veteran already is rated under DC 5257 a separate rating for arthritis under DC 5003 may be assigned if there is compensable limitation of motion under DCs 5260 or 5261).  

In this case, the medical evidence does not indicate limitation of extension to 10 degrees or more, as would be required for a separate compensable rating under DC 5261.  As outlined above, the Veteran's extension was limited to no more than 5 degrees during the appellate time period.  As such, a separate rating under DC 5261 is not warranted.

Furthermore, the Board has considered the Veteran's reports of regular instability of the right knee.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the right knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes multiple VA medical records and VA examination reports have indicated right knee instability, some even noting such in the diagnosis.  In each of these cases, however, the notation clearly was based on the Veteran's subjective representations as there is no objective medical evidence of record of right knee instability.  Indeed, even during the VA examination reports noting in the diagnosis right knee instability, during physical examination the Veteran had normal, stable ligaments and no objective evidence of instability.  Given that the sole evidence of instability of the right knee is the Veteran's subjective reports of instability and that no instability has been found during multiple VA examinations and other physical examinations, the Board finds that the myriad medical findings of a stable knee without instability substantially outweigh the Veteran's representations made in pursuit of increased VA compensation benefits.  As such, the Board concludes that a separate rating for the Veteran's subjective reports of right knee instability prior to June 1, 2009 is not warranted.

The diseases under DCs 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

In this case, the Board acknowledges that the Veteran has been diagnosed with degenerative arthritis of the right knee.  However, as the 10 percent rating prior to June 1, 2009 was assigned under a code (DC 5260) that contemplates limitation of motion, assigning a separate rating under DC 5003 would violate the rule against pyramiding under 38 C.F.R. § 4.14 (2011).

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  During the appellate time period prior to June 1, 2009, the Veteran was able to move his right knee, albeit with some limitation of motion, so it was clearly not ankylosed.  See 38 C.F.R. § 4.71a, DC 5256.  

"Semilunar cartilage" is one of the menisci of the knee joint.  Stedman's Medical Dictionary, 296 (27th ed., 2000).  There is no evidence indicating that meniscal cartilage has been dislocated or removed.  The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula.  The Veteran does not have any evidence of genu recurvatum.

The Board also has considered whether a separate rating should be assigned for neurological symptoms in the right lower extremity that the Veteran reports experiencing in his right thigh.  As noted above, the Veteran has been diagnosed with meralgia paresthetica of the right thigh, with anterolateral pain and numbness.  The Board notes, however, that the neurological symptoms have not been attributed to the Veteran's in-service right knee injury.  The Board recognizes that the tenderness of the quadriceps tendon at the insertion on the right patella has been associated with the in-service injury; however, the August 2006 VA treatment record, the only treatment record including an etiology opinion in this matter, concluded that the right thigh neurological symptoms were probably related to his nonservice-connected congenital scoliosis condition.  In reaching this decision, the Board has considered the assertions of the Veteran that such numbness and other neurological symptoms were caused by his in-service right knee injury.  While the Veteran is competent to report such symptoms, he generally is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder that requires medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Given the foregoing, as lay persons, the Veteran and his representative have not been shown to be capable of making medical conclusions, especially as to the complex medical questions of linking any neurological symptoms to his service-connected right knee disability or otherwise to service.  The Board finds such a representation particularly problematic given the near contemporaneous reports of low back problems in service, which would make it difficult for a layperson to distinguish whether any specific symptom were due to a right knee injury versus low back problems.  Thus, the Board affords far greater weight to the findings of the August 2006 VA treatment provider who attributed the Veteran's right thigh numbness and neurological symptoms to his scoliosis of the spine and not to his right knee disability.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  As the only medical opinion of record concluded that the Veteran's right thigh numbness was probably related to his nonservice-connected back condition and no medical professional has attributed the Veteran's right thigh numbness to his right knee disability, the Board concludes that a separate rating for right thigh numbness and other neurological problems is not warranted.  

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  As discussed above, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right knee disability prior to June 1, 2009.  The Board concludes that the Veteran's symptomatology was consistent during the applicable appellate time period prior to June 1, 2009 and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

From June 1, 2009

At a June 2009 VA consultation with the chief of orthopedics, the Veteran reported continuing to use a cane, but denied any swelling or any real discomfort while at rest.  The Veteran would not voluntarily move his right knee beyond 10 degrees of flexion and he had passive movement in the 0 to 20 degree range.  There was some give way weakness with ankle dorsiflexion, but no evidence of true neurologic deficit in his lower extremities.  In addition, there was no evidence of instability of the right knee.  There was some right patellar crepitus, but the examination otherwise was normal.  The provider noted that the Veteran had complaints and lack of cooperation with clinical exam that were out of proportion to his limited clinical findings and the physician suspected a lot of the complaints were due to malingering and for secondary financial gain.

The Veteran was afforded an additional VA examination in September 2009.  The Veteran reported locking and instability of the right knee, as well as numbness.  On examination, the Veteran appeared trim and healthy, with very good muscle condition and coordination.  There was moderate patellar pain and crepitation and anterior tendon tenderness.  There was some atrophy of the right quadriceps from disuse.  The Veteran was using a crutch and brace on the right knee and was limping.  Right knee motion was 0 to 50 degrees, with pain throughout the range of motion.  Ligament testing was normal and there was no evidence of lateral instability or subluxation.  X-rays from 2008 showed moderate degenerative arthritis.  The examiner diagnosed posttraumatic degenerative arthritis and quadriceps tendonitis.  The Veteran had decreased motion on repetition by 45 degrees.  The examiner indicated that the Veteran would be limited to light duty employment that was mostly sitting in nature.

In September 2010, the Veteran sought treatment for back problems, as well as his right lower extremity numbness and reported bilateral knee instability.  The examining nurse practitioner noted that the Veteran had normal lower extremity reflexes and muscle strength, but reported numbness over the right sciatic nerve to the touch.  He was referred to physical therapy for right knee instability and lumbar radiculopathy.  During the September 2010 physical therapy evaluation, the Veteran reported shooting pain down his legs occurring several times per day.  On examination, the Veteran had right knee flexion from 0 to 80 degrees.  Ligament testing was negative and there was no evidence of lateral instability.  The Veteran reported that he was placing hardly any weight on the right lower extremity while walking and that he walked with his right leg in an abducted position.  The physical therapist thought the Veteran might benefit from orthotics that would allow him to bear weight on his right lower extremity.

From June 1, 2009, the Board finds no objective evidence that would warrant a rating greater than 30 percent.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Initially, the Board notes that the 30 percent rating assigned is the maximum rating allowed under DC 5260.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The spirit of multiple General Counsel opinions indicate that separate ratings may be awarded for recurrent subluxation or lateral instability under DC 5257 and for limitation of flexion or extension under DCs 5260 and 5261.  See VAOPGCPREC 23-97 (July 1, 1997) (stating that when a veteran already is rated under DC 5257 a separate rating for arthritis under DC 5003 may be assigned if there is compensable limitation of motion under DCs 5260 or 5261).  

In this case, the medical evidence does not indicate limitation of extension to 10 degrees or more, as would be required for a separate compensable rating under DC 5261.  The Board notes the Veteran's reports of walking with some degree of abduction of the right knee.  No medical treatment record in the claims file, however, indicates limitation of extension greater than 5 degrees, nor has the Veteran provided evidence suggesting a limitation of extension greater than 5 degrees.  As such, a separate rating under DC 5261 is not warranted from June 1, 2009.

Furthermore, as discussed above, the Board has considered the Veteran's reports of regular instability of the right knee.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the right knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes multiple VA medical records and VA examination reports have indicated right knee instability, some even noting such in the diagnosis.  In each of these cases, however, the notation clearly was based on the Veteran's subjective representations as there is no objective medical evidence of record of right knee instability.  Indeed, even during the VA examination reports noting in the diagnosis right knee instability, during physical examination the Veteran had normal, stable ligaments and no objective evidence of instability.  Moreover, as discussed above, there are medical opinions of record that the Veteran is exaggerating his symptoms in the attempt to obtain increased compensation benefits.  Given that the sole evidence of instability of the right knee is the Veteran's subjective reports of instability and that no instability has been found during multiple VA examinations and other physical examinations, the Board finds that the myriad medical findings of a stable knee without instability substantially outweigh the Veteran's representations made in pursuit of increased VA compensation benefits, especially in light of the medical opinion of record calling into question the Veteran's credibility based on objective diagnostic and physical testing.  As such, the Board concludes that a separate rating for the Veteran's subjective reports of right knee instability is not warranted.

As discussed above, a separate rating for limitation of motion due to arthritis 
under DC 5003 would violate the rule against pyramiding under 38 C.F.R. § 4.14 (2011).

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

With respect to granting a separate or increased rating under DC 5256, from June 1, 2009, the Veteran has been able to move his right knee, albeit with some limitation of motion, so it is clearly not ankylosed.  Moreover, even were the Board to conclude that the Veteran's walking in partial abduction effectively constituted ankylosis, the condition would be most closely analogous to favorable ankylosis, as there is no medical evidence of limited extension greater than 5 degrees, and a rating greater than 30 percent would not be warranted.  See 38 C.F.R. § 4.71a, DC 5256.  

As to the other DCs for the right knee, there is no evidence indicating that meniscal cartilage has been dislocated or removed.  The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula.  The Veteran does not have any evidence of genu recurvatum.

For the same reasons discussed above, the Board concludes that a separate rating for neurological symptoms is not warranted from June 1, 2009.  

The Board notes that functional loss as contemplated by the Court's holding in DeLuca v. Brown was also considered for the period after June 1, 2009.  In this case, functional loss has been fully contemplated in the current 30 percent rating.  The Veteran clearly has complaints of chronic pain, weakness, fatigue, loss of coordination, swelling, instability, tenderness, and difficulty performing occupational and daily tasks.  In that regard, the Veteran's current 30 percent rating from June 1, 2009 contemplates the decreased motion due to the above symptomatology.  In addition, as discussed above, the Board finds that the most probative evidence of record does not establish that the Veteran has instability of the right knee.  Significantly, while several of the VA examinations of record noted additional limitation of motion on repetition, the current 30 percent rating fully contemplates this additional decreased motion.  The Veteran's 30 percent rating contemplates limitation of flexion to 15 degrees or less, yet VA examinations have shown flexion of at least 50 degrees on each occasion, which warrants a noncompensable rating.  The 30 percent rating, therefore, is based on the Veteran's pain on motion and decreased motion on repetition due to the foregoing.  While the Board sympathizes with the Veteran's difficulties, the Board notes that some degree of impairment on his ability to perform daily activities and occupational tasks is contemplated in the current 30 percent rating.  Therefore, the Board concludes that the greater weight of evidence establishes that the Veteran's right knee has suffered no significant or additional functional loss beyond that contemplated by the assigned rating from June 1, 2009.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  As discussed above, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's right knee disability under DC 5260 from June 1, 2009.  The Board concludes that the Veteran's symptomatology has been consistent from June 1, 2009 and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports painful right knee motion.  This is precisely the symptoms evaluated under DC 5260, as discussed above.  Thus, the Veteran's current schedular ratings under DC 5260 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent from August 23, 2004 and 30 percent from June 1, 2009 for right knee posttraumatic degenerative arthritis and quadriceps tendonitis is denied.


REMAND

The Veteran also is seeking entitlement to service connection for migraine headaches and a psychiatric disorder, to include PTSD and depression.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Migraine Headaches

As to the Veteran's headache claim, his service treatment records indicate that in August 1979, the Veteran reported constant pain and inability to sleep due to headaches one week following an automobile accident.  The Veteran denied loss of consciousness in the accident or focal signs thereafter.  On examination, the Veteran was alert and oriented and other findings were normal.  In September 1980, the Veteran reported a history of severe or frequent headaches.  In March 1981, the Veteran reported headaches, runny nose, and productive cough for the previous week.  He was assessed with a head cold.  

After service, the Veteran did not seek treatment for headaches for many years.  Indeed, in July 2004 during a general medical examination at VA the Veteran specifically denied migraines.  In August 2004, moreover, the Veteran denied headaches during a comprehensive eye examination.  

Nevertheless, the Veteran was afforded a VA examination in March 2005.  The examiner noted review of the claims file.  The Veteran also discussed his history, including his in-service 1979 car accident where his head went through the windshield, but without loss of consciousness.  The examiner noted the July 2004 VA treatment record wherein the Veteran denied headaches or migraines.  At present, however, the Veteran reported migraine headaches of the same type since the 1978 or 1979 car accident.  After a physical examination, the examiner concluded that the Veteran experienced common headaches a couple times per month that were not prostrating.  The examiner stated that she did not have any records of the head injury, but based on the head injury described the examiner concluded that it was less likely as not that the Veteran's headaches are a result of the head injury incurred during the in-service car accident.

With respect to the March 2005 VA examination, it is unclear from the record whether the examiner considered the multiple complaints of headaches in service, including the August 1979 record.  In addition, the examiner did not provide an adequate rationale as to the basis for concluding that the current headaches were less likely as not related to the in-service car accident, other than a passing reference to the nature of the head injury as described by the Veteran.  As such, the Board concludes that another VA examination is necessary to determine the nature and etiology of any current headaches disorder.  See Barr, 21 Vet. App. at 312.


Psychiatric Disorder

The Veteran's service treatment records are absent for complaints, treatment, or diagnoses of a psychiatric disorder.  Indeed, the Veteran denied psychiatric symptoms, including frequent trouble sleeping, depression, excessive worry, or nervous trouble both at the time of entrance into and separation from service.

The claims file indicates that from July 1999 the Veteran sought treatment for cocaine and alcohol addiction on multiple occasions.  During a treatment visit in July and August 2001, the Veteran was first diagnosed with depression by an addiction therapist and a nurse practitioner.  An August 2006 private psychiatric evaluation diagnosed rule out depressive disorder not otherwise specified among other disorders.  In January 2009, however, a VA psychiatric assessment included a diagnosis of adjustment reaction with anxiety, depression, recurrent moderate, as well as disorders related to his cocaine and alcohol dependence.  In November 2010, the Veteran scored in the severe range on the Beck Depression and Anxiety Inventories.  

In addition, in May 2010 the Veteran was afforded a VA examination for PTSD.  During that examination, the examiner noted that the medical evidence of record did not include diagnoses of PTSD or attribution by the Veteran of psychiatric symptoms due to an in-service car accident.  In addition, during the examination, the examiner found it significant that the Veteran did not mention the car accident as a traumatic experience, but did report that the experience caused migraine headaches.  As such, the examiner concluded that the stressors as stated did not meet Criterion A of the DSM-IV and that a diagnosis of PTSD was not warranted.  

The Board notes that prior to the VA examination the Veteran submitted a statement in October 2008 indicating that his in-service motor vehicle accident was a stressful incident that still caused him problems to this day.  In addition, during the June 2011 Board hearing the Veteran reported occasional nightmares about the motor vehicle accident.  

In support of his claim, the Veteran submitted an April 2011 private psychiatric evaluation, begun in December 2010, that concluded the Veteran had PTSD based on his reported stressors involving an in-service car accident, having shots fired above his head while stationed along the DMZ in Korea, and traumatizing experiences during basic training.  In addition, the examiner diagnosed major depressive disorder, recurrent.

Given the Veteran's attribution of certain psychiatric problems to his August 1979 in-service car accident, the May 2010 VA examiner's failure to consider such as a stressor for possible diagnosis of PTSD, the April 2011 private psychiatric evaluation, and the failure of the VA to afford the Veteran a psychiatric examination with respect to his other psychiatric disorders, the Board concludes that an additional VA psychiatric examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner is directed to review the claims file, elicit a history directly from the Veteran, and conduct a thorough psychiatric examination, as well as any studies or testing deemed necessary.  

(a)  As to the claimed condition of PTSD, the examiner is requested to ascertain whether the Veteran currently has PTSD related to any in-service stressor.  In that regard, the examiner may assume for the purposes of the examination that the Veteran was involved in a motor vehicle accident in service in August 1979.

Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  After review of the pertinent material, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD (i.e., was the verified in-service stressor sufficient to produce PTSD), and, if so, is there a link between the current symptoms and the in-service stressor.

In that regard, the examiner specifically is requested to consider, and to discuss as necessary, the May 2010 VA PTSD examination and the April 2011 private psychiatric evaluation that was begun in December 2010.  The examiner is requested to reconcile any opinions reached with the conclusions outlined in the above.

(b)  As to any other diagnosed psychiatric disorder, the examiner is requested to provide an opinion as to whether any diagnosed condition was caused or aggravated by the Veteran's military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for appropriate VA examination for his headaches.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any diagnosed migraines or other headache disability had its onset during military service or is otherwise related to service.  

In that regard, in addition to the above, the examiner specifically is requested to consider, and discuss as appropriate, the Veteran's service treatment records documenting complaints of headaches a week after a motor vehicle accident in August 1979, September 1980 report in service of severe or frequent headaches, and his March 1981 treatment for headaches when diagnosed with a head cold, as well as his denial of migraines and headaches in July 2004 and August 2004 and the March 2005 VA examination report.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claims.  If one or both of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


